Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Maria Cervantes, Individually and as Next             Appeal from the 276th District Court of
Friend of Alek Gonzalez, and Omar                     Titus County, Texas (Tr. Ct. No. 35429).
Gonzalez, Individually and as Next Friend             Opinion delivered by Justice Moseley,
of Alek Gonzalez, Appellant                           Chief Justice Morriss and Justice Carter
                                                      participating.
No. 06-13-00111-CV        v.

Joseph Morris McKellar, M.D., d/b/a O.B.
Associates; Carter J. Moore, M.D.; Carter J.
Moore, M.D., P.A.; Rebecca Thomas,
CRNA; Clinical Partners, P.A.- Mt.
Pleasant, and Titus Regional Medical
Center, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Maria Cervantes, Individually and as Next Friend of
Alek Gonzalez, and Omar Gonzalez, Individually and as Next Friend of Alek Gonzalez, pay all
costs of this appeal.




                                                      RENDERED FEBRUARY 19, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk